     Case 2:17-cr-00430-MHT-JTA Document 165 Filed 02/02/21 Page 1 of 1


  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA            )
                                    )           CRIMINAL ACTION NO.
     v.                             )             2:17cr430-MHT
                                    )                  (WO)
KEVARCIEY LAQUARIUS SCOTT           )

                                    ORDER

    After    holding     a    revocation         hearing   for    defendant

Kevarciey Laquarius Scott on January 29, 2021, the court

was informed that Scott tested positive for COVID and could

not be released to Alethia House on February 1, 2021, as

planned.    The court subsequently vacated its prior order.

See Order (doc. no. 164).               At the request of defense and

government counsel, it is ORDERED that another hearing is

set for 10:00 a.m. on February 9, 2021.                     The courtroom

deputy is to arrange for the hearing to be conducted by

videoconferencing      and    for       Scott    to   participate.        The

courtroom deputy should also arrange for participation by a

representative of the U.S. Marshal’s Office.

    DONE, this the 2nd day of February, 2021.

                                  /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
